


Exhibit 10.1










EXECUTION VERSION
CONSENT AND FIFTH AMENDMENT
TO CREDIT AGREEMENT


THIS CONSENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Consent and
Amendment"), dated as of June 30, 2015 (the "Fifth Amendment Effective Date"),
is made by and among INTERFACE SECURITY SYSTEMS, L.L.C., a Louisiana limited
liability company ("Borrower"), INTERFACE SECURITY SYSTEMS HOLDINGS, INC., a
Delaware corporation ("Holdings" and together with Borrower, the "Loan
Parties"), CAPITAL ONE, N.A., a national banking association, as administrative
agent ("Agent") for the banks from time to time party to the Credit Agreement
(as hereinafter defined) (the "Banks"), and the Banks.
WITNESSETH:
WHEREAS, the Loan Parties, the Banks and Agent are parties to that certain
Credit Agreement, dated as of January 18, 2013, as amended by (i) that certain
Consent and Omnibus Amendment to Loan Documents, dated as of September 30, 2013,
(ii) that certain Consent, Waiver and Second Amendment to Credit Agreement,
dated as of May 16, 2014, (iii) that certain Third Amendment to Credit
Agreement, dated as of August 15, 2014, and (iv) that certain Fourth Amendment
to Credit Agreement, dated as of March 30, 2015 (as the same may be further
modified, supplemented, amended or restated from time to time, the "Credit
Agreement ");
WHEREAS, SunTx intends to enter into or cause its affiliates to enter into a
series of transactions described on Schedule 1 hereto (the "Grand Master
Restructuring"), including the creation of Interface Grand Master Holdings, Inc.
("Grand Master"), which will own 100% of the capital stock of Interface Master
Holdings, Inc. ("Master") after giving effect to the Grand Master Restructuring;
WHEREAS, SunTx intends to cause Grand Master to issue Indebtedness that is not
Indebtedness of any Loan Party and is not secured by any assets of any Loan
Party, which Indebtedness will, at the date of issuance, be in the original
principal amount of up to $70,000,000, and which Indebtedness will bear interest
a portion of which will be payable “in-kind” by increasing the outstanding
principal amount of such Indebtedness from time to time (such initial issuance
and such payment “in-kind” issuances, collectively, the "Grand Master Debt
Issuance"); and


WHEREAS, the Loan Parties have requested that Agent and the Required Banks
consent to certain aspects of the Grand Master Restructuring that require the
consent of the Required Banks under the Credit Agreement, and Agent and the
Required Banks are willing to do so on the terms and conditions contained in
this Consent and Amendment;






--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The recitals are incorporated herein by reference and are
acknowledged by the Loan Parties as true and correct statements.


2.Definitions. Defined terms used herein, unless otherwise defined herein, shall
have the meanings ascribed to them in the Credit Agreement.


3.Consent.


(a)Agent and the Banks hereby consent to the Grand Master Restructuring,
including the amendment of the Stockholder Agreement in the form provided to
Agent on June 29, 2015 (as such form may be modified prior to execution,
provided that any such modification that is materially adverse to Agent and the
Banks shall require Agent's prior written consent), as required by Section
7.2.14 [Changes in Documents] of the Credit Agreement.


(b)Except as expressly described above, the consents set forth in this Section 3
shall not constitute a modification or an alteration of any of the terms,
conditions or covenants of the Credit Agreement or any other Loan Document, all
of which remain in full force and effect, as amended by this Consent and
Amendment. Except as expressly described above, the consents set forth in this
Section 3 shall not relieve or release the Loan Parties in any way from any of
their respective duties, obligations, covenants or agreements under the Credit
Agreement (as amended by this Consent and Amendment) or the other Loan Documents
or from the consequences of any Event of Default thereunder. Agent and the Banks
hereby certify to the Loan Parties that as of the date of this Consent and
Amendment, Capital One, N.A. comprises all of the Banks party to the Credit
Agreement and, accordingly, constitutes the Banks and the Required Banks.


4.Amendments to Credit Agreement. On the Fifth Amendment Effective Date, the
Credit Agreement shall be amended as set forth in this Section 4.


(a)In Section 1.1 [Certain Definitions] of the Credit Agreement, the definition
of "Stockholders Agreement" is hereby renamed "Stockholder Agreement" and is
amended and restated in its entirety as follows:


"Stockholder Agreement shall mean that certain Stockholder Agreement, dated as
of May 30, 2014, by and among Grand Master, Master and certain stockholders of
Grand Master, as amended on or about June 30, 2015, as the same may be amended
or modified and in effect from time to time."


(b)Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
to add thereto the following defined terms in the appropriate alphabetical
order:




--------------------------------------------------------------------------------






"Fifth Amendment shall mean that certain Consent and Fifth Amendment to Credit
Agreement by and among the Loan Parties, Agent and the Banks, dated as of June
30, 2015."
"Fifth Amendment Effective Date shall mean the "Fifth Amendment Effective Date"
as defined in the Fifth Amendment."


"Grand Master shall mean Interface Grand Master Holdings, Inc., a Delaware
corporation."
"Grand Master Debt shall mean debt of Grand Master issued on or after the Fifth
Amendment Effective Date pursuant to the Grand Master Debt Indenture in the
principal amount of approximately $66,000,000 plus the amount of any interest on
Grand Master Debt that is paid “in-kind” by increasing the principal amount of
such indebtedness from time to time, and all increases or refinancings thereof."


"Grand Master Debt Indenture shall mean the indenture pursuant to which the
Grand Master Debt is being issued after the Fifth Amendment Effective Date, as
the same may be amended, restated, supplemented or otherwise modified or
refinanced from time to time."


(c)In Section 1.1 [Certain Definitions] of the Credit Agreement, the definition
of "Change in Control" is hereby amended to add the following phrase immediately
prior to the "." at the end of clause (C): "or a "Change of Control" (as defined
in the Grand Master Debt Indenture as in effect on the date thereof) (or words
of similar import) occurs under the Grand Master Debt Indenture".


(d)Section 7.2.14(2) [Changes in Documents] of the Credit Agreement is hereby
amended and restated in its entirety as follows: "The Loan Parties will not
amend, replace or terminate or allow the amendment, replacement or termination
of, as applicable, the Management Fee Agreement or similar agreements with
Parent or its direct or indirect owners or the Stockholder Agreement or the
Restructuring Transaction Documents without the prior written consent of the
Required Banks."


(e)Schedule 5.1.2 to the Credit Agreement is hereby amended and restated in its
entirety by Schedule 5.1.2 attached to this Consent and Amendment.


5.Representations and Warranties; No Defaults. Each Loan Party, by executing
this Consent and Amendment, hereby certifies and confirms that as of the date of
this Consent and Amendment and after giving effect to this Consent and
Amendment: (i) the execution, delivery and performance of this Consent and
Amendment and any and all other documents executed and/or delivered in
connection herewith have been duly authorized by all necessary corporate or
limited liability company action on the part of such Loan Party and do not
contravene such Loan Party's articles of incorporation, certificate of
formation,




--------------------------------------------------------------------------------






bylaws, operating agreement or other organizational documents or any Law
applicable to such Loan Party; (ii) the representations and warranties of each
Loan Party contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on the date of this Consent and
Amendment with the same effect as though such representations and warranties had
been made on and as of such date, except (A) representations and warranties that
are qualified by materiality, which shall be true and correct on the date of
this Consent and Amendment with the same effect as though such representations
and warranties had been made on and as of such date and (B) representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties shall be true and correct in all material
respects on and as of the specific dates or times referred to therein; (iii) the
consummation of the Grand Master Debt Issuance and the execution, delivery and
performance of the documents and instruments being entered into in connection
therewith would not contravene any Law or any agreement, instrument, order,
writ, judgment, injunction or decree to which any Loan Party is a party or by
which it is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party, including, without limitation under
the Indenture and the Upper Level Debt Indenture; (iv) all consents required
under any Law or Recurring Service Contract or other agreement to which a Loan
Party is a party or by which it or its property is bound in order to consummate
the Grand Master Debt Issuance and operate its business after the consummation
of the Grand Master Debt Issuance have been obtained or will be obtained prior
to the consummation of the Grand Master Debt Issuance; (v) no Event of Default
or Potential Default under the Credit Agreement and the other Loan Documents has
occurred and is continuing; and (vi) the Credit Agreement and all other Loan
Documents constitute legal, valid, binding and enforceable obligations of each
Loan Party party thereto in accordance with the terms thereof, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


6.Conditions of Effectiveness of this Consent and Amendment. The effectiveness
of this Consent and Amendment is expressly conditioned upon satisfaction of each
of the following conditions precedent:


(a)The Loan Parties shall have executed and delivered this Consent and Amendment
to Agent.


(b)The Loan Parties shall have delivered to Agent, a certificate, dated as of
the Fifth Amendment Effective Date and signed by the Secretary of each Loan
Party, certifying as appropriate as to: (i) all corporate or limited liability
company action taken by such Loan Party in connection with authorizing the
execution, delivery and performance by such Loan Party of this Consent and
Amendment and attaching a copy of the relevant resolutions or written consents;
and (ii) the fact that there have been no amendments, modifications or other
changes in or to such Loan Party's organizational documents, as previously
delivered to Agent (except for such amendments or modifications as are attached
to the certificate).




--------------------------------------------------------------------------------






(c)After giving effect to this Consent and Amendment, no Potential Default or
Event of Default under the Credit Agreement and the other Loan Documents shall
have occurred and be continuing.


7.Post-Closing Covenants.


(a)The Loan Parties shall provide Agent with all documents and instruments
pursuant to which the Grand Master Restructuring (including the Grand Master
Debt Issuance) is being effected, promptly upon the execution or filing thereof,
as applicable, including, without limitation the Grand Master Debt Indenture and
the Stockholder Agreement.


(b)The Loan Parties shall pay the costs and expenses of Agent, including
reasonable fees of Agent's counsel, in connection with this Consent and
Amendment in the ordinary course.


8.Release.


(a)Release. In further consideration of Agent's and the Banks' execution of this
Consent and Amendment, each Loan Party, individually and on behalf of its
respective successors (including any trustees acting on behalf of such Loan
Party, and any debtor-in-possession with respect to such Loan Party), assigns,
Subsidiaries and Affiliates, hereby forever releases Agent and each Bank and
their respective successors, assigns, parents, Subsidiaries, and Affiliates and
their respective officers, employees, directors, agents and attorneys
(collectively, the "Releasees") from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions and causes of
actions (whether at law or in equity), and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether matured or unmatured,
whether fixed or contingent that such Loan Party has or may have against the
Releasees, or any of them, which arise from or relate to any actions which the
Releasees, or any of them, have or may have taken or omitted to take in
connection with the Credit Agreement or the other Loan Documents prior to the
date hereof (including with respect to the Obligations and any third parties
liable in whole or in part for the Obligations). This provision shall survive
and continue in full force and effect whether or not the Loan Parties shall
satisfy all other provisions of the Credit Agreement or the other Loan
Documents. Notwithstanding the foregoing, the foregoing release shall not apply
to any manifest errors in Agent's or any Bank's statements of account, ledgers
or other relevant records that may exist, as to which the Loan Parties' rights
are reserved.


(b)Related Indemnity. Each Loan Party hereby agrees that its release of the
Releasees set forth in Section 8(a) of this Consent and Amendment shall include
an obligation to indemnify and hold the Releasees, or any of them, harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or






--------------------------------------------------------------------------------




relating to any proceeding by, or on behalf of any Person, including officers,
directors, agents, trustees, creditors, partners or shareholders of such Loan
Party or any parent, Subsidiary or Affiliate of such Loan Party, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statutes, regulation, common law principle or otherwise arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Consent and Amendment or any other
document executed in connection herewith; provided that no Loan Party shall be
liable for any indemnification to a Releasee to the extent that any such
liability, obligation, loss, penalty, action, judgment, suit, cost, expense or
disbursement results from the applicable Releasee's gross negligence or willful
misconduct, as finally determined by a non-appealable judgment of a court of
competent jurisdiction. The foregoing indemnity shall survive the payment in
full of the Obligations and the termination of the Credit Agreement and the
other Loan Documents.


9.Force and Effect. Except as expressly modified hereby, the Credit Agreement
and the other Loan Documents are hereby ratified and confirmed by the Loan
Parties and shall remain in full force and effect after the date hereof.


10.Loan Document. This Consent and Amendment is a Loan Document.


11.Counterparts. This Consent and Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


12.Joint and Several. The provisions of this Consent and Amendment shall be the
joint and several obligation of all Loan Parties and shall be binding on all
Loan Parties and their respective successors and assigns.


13.Indemnity; Governing Law; Jury Trial Waiver. The provisions of Sections 10.3
[Reimbursement and Indemnification of Banks by Borrowers; Taxes], 10.8
[Governing Law] and 10.16 [Consent to Forum; Waiver of Jury Trial] of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis, and shall be
deemed to be a part hereof as if restated herein in their entirety.


[SIGNATURES BEGIN ON NEXT PAGE]




--------------------------------------------------------------------------------








[SIGNATURE PAGE 1 OF 2 TO CONSENT AND
FIFTH AMENDMENT TO CREDIT AGREEMENT]


IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Consent and Amendment as of the date first above written.


BORROWER:


INTERFACE SECURITY SYSTEMS, L.L.C., a Louisiana limited liability company


By: /s/ Kenneth Obermeyer            
Kenneth Obermeyer, Chief Financial Officer




GUARANTOR:


INTERFACE SECURITY SYSTEMS HOLDINGS, INC., a Delaware corporation


By:/s/ Kenneth Obermeyer                    Kenneth Obermeyer, Chief Financial
Officer






--------------------------------------------------------------------------------








[SIGNATURE PAGE 2 OF 2 TO CONSENT AND
FIFTH AMENDMENT TO CREDIT AGREEMENT]


AGENT:


CAPITAL ONE, N.A.


By: /s/ Charles Boyle                            Charles Boyle
Senior Vice President


                        
BANKS:


CAPITAL ONE, N.A.


By: /s/ Charles Boyle                            Charles Boyle
Senior Vice President






















































S-1




--------------------------------------------------------------------------------






Schedule 1
Description of Grand Master Restructuring
1.
Interface Grand Master Holdings, Inc. ("Grand Master") was formed as a
wholly-owned subsidiary of Interface Master Holdings, Inc. (“IMH”).



2.
Grand Master formed a new wholly-owned subsidiary, Interface Merger Sub, Inc.
(“Merger Sub”).



3.
Pursuant to Section 251(g) of the General Corporation Law of the State of
Delaware, Merger Sub will merge with and into IMH, with IMH as the surviving
corporation. In consideration for the merger, the stockholders of IMH will
receive one share of substantially identical Grand Master stock for each prior
share of IMH stock and Grand Master will receive one share of IMH stock for each
prior share of Merger Sub stock.



4.
As a result of the merger, IMH will be a wholly-owned subsidiary of Grand
Master, and all of the prior stockholders of IMH will be stockholders of Grand
Master.







--------------------------------------------------------------------------------






Schedule 5.1.2 to Credit Agreement
Capitalization


Capitalization of Interface Security Systems, L.L.C.:
100% of the authorized LLC Membership Interests of Interface Security Systems,
L.L.C. are owned by Interface Security Systems Holdings, Inc.
Capitalization of Interface Security Systems Holdings, Inc. (AS OF THE CLOSING
DATE):

--------------------------------------------------------------------------------



[capitalizationtablea01.jpg]
Agreements with Respect to Stock of Interface Security Systems Holdings, Inc.:
1.
Amended and Restated Stockholder Agreement dated July 16, 2007 by and among
Interface Security Systems Holdings, Inc. and the stockholders party thereto, as
amended by that certain First Amendment to Amended and Restated Stockholder
Agreement, dated May 5, 2010, as amended on May 30, 2014.

Agreements with Respect to Equity Interests in Other Loan Parties
1.    Schedule 5.1.18 is incorporated by reference herein.






